Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 8, 2020                                                                                       Bridget M. McCormack,
                                                                                                                   Chief Justice

  160358-9                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  SAUGATUCK DUNES COASTAL ALLIANCE,                                   Stephen J. Markman
             Plaintiff-Appellant,                                          Brian K. Zahra
  v                                         SC: 160358-9             Richard H. Bernstein
                                            COA: 342588; 346677      Elizabeth T. Clement
                                            Allegan CC: 17-058936-AA Megan K. Cavanagh,
                                                                                    Justices
                                                 18-059598-AA
  SAUGATUCK TOWNSHIP, SAUGATUCK
  TOWNSHIP ZONING BOARD OF APPEALS,
  and NORTH SHORES OF SAUGATUCK, LLC,
             Defendants-Appellees.
  ________________________________________/

         On order of the Court, the application for leave to appeal the August 29, 2019
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on the application. MCR 7.305(H)(1). The appellant shall file a supplemental
  brief within 42 days of the date of this order addressing: (1) whether the “party
  aggrieved” standard of MCL 125.3605 requires a party to show some special damages
  not common to other property owners similarly situated, see Olsen v Jude & Reed, LLC,
  325 Mich App 170 (2018); (2) whether the meaning of “person aggrieved” in MCL
  125.3604(1) differs from that of “party aggrieved” in MCL 125.3605, and if so what
  standard applies; and (3) whether the Court of Appeals erred in affirming the Allegan
  Circuit Court’s dismissal of appellant’s appeals from the decisions of the Saugatuck
  Township Zoning Board of Appeals. In addition to the brief, the appellant shall
  electronically file an appendix conforming to MCR 7.312(D)(2). In the brief, citations to
  the record must provide the appendix page numbers as required by MCR 7.312(B)(1).
  The appellees shall file supplemental briefs within 21 days of being served with the
  appellant’s brief. The appellees shall also electronically file an appendix, or in the
  alternative, stipulate to the use of the appendix filed by the appellant. A reply, if any,
  must be filed by the appellant within 14 days of being served with the latter of the
  appellees’ briefs. The parties should not submit mere restatements of their application
  papers.
         The Environmental Law & Policy Center and National Trust for Historic
  Preservation in the United States are invited to file a brief amicus curiae. Other persons
  or groups interested in the determination of the issues presented in this case may move
  the Court for permission to file briefs amicus curiae.



                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 8, 2020
         s0505
                                                                               Clerk